In a proceeding by the executors to settle their final account, order of the Surrogate’s Court, Nassau County, dated May 9, 1967, which denied the executors’ application for approval of their rejection of respondent’s claim, affirmed, with costs to respondent, payable out of the estate. In our opinion, respondent established the oral agreement for landscaping work and for installation of the driveway and patio at the agreed price of $1,200 by clear and convincing evidence; and, accordingly, was entitled, upon completion of the work, to recover the unpaid balance of $1,000. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Martuseello, JJ., concur.